DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

First Applicant argues that ‘…the Office's reliance on Liou's "scheduling CORESET of a second serving cell" in an attempt to disclose both the claimed feature of "a first the first cell" control resource set (core set) of and the claimed feature of "one or more core sets of the second cell" is improper and erroneous…’  Examiner disagrees.  First, Applicant is reading limitations in to the claim that do not exist.  The claim recites two TCI states; the TCI state associated with a first control resource set (coreset) of the first cell; and the TCI state for one or more coresets of the second cell.  The claim language does not make clear that they are in fact the same TCI state.  While Applicant uses the word the TCI state in the claim, this fact is not dispositive of the issue.  The prepositional phrase which modifies TCI state uniquely claims two TCI states which could be different (e.g. do not have to be the same).  As outlined in the Office Action, Liou discloses that the UE (e.g. wireless device) receives a configuration of a first serving cell and second serving cell (e.g. configuration is both parameters together); cell list is UE is to use first cell and second cell (e.g. a list).  (See Liou para. 5)  Liou also discloses receiving a downlink transmission using the TCI state for one or more coresets of the second cell, wherein using the TCI state for the one or more coresets of the second cell (See Liou para. 346-347)  
Next, Applicant argues that ‘…Applicant respectfully notes that one skilled in the art would have understood that Liou's "scheduling CORESET of a second serving cell" is for transmitting a physical downlink control channel (PDCCH), not for transmitting a physical downlink shared channel (PDSCH)…’  Examiner disagrees with Applicant’s logic.  Under MPEP 2111, Examiner must give claims the broadest reasonable interpretation consistent with the specification.  However, MPEP 2111 cautions that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim.'”  Examiner has applied the broadest reasonable interpretation to the claims as currently claimed without reading limitation in from the specification.  That is, Applicant is importing limitations into the claim.  PDCCH and PDSCH are not located in claim 1.  If Applicant wants the claim to mean PDSCH, then Applicant is free to claim that.

Next, Applicant argues that "...based on: ... a first coreset pool index for the first coreset of the first cell being associated with a coreset pool index for the one or more coresets of the second cell…"  Examiner disagrees.  Liou discloses the cell list comprising the first cell and the second cell.   (See Liou para. 209; UE configured with first and second serving cell (e.g. a cell list); see also para. 343-347)  3GPP TS 38.213 does disclose using CORESET pool indexes.  (See 3GPP TS 38.213 below table pg. 96-97; CORESET Pool Index)  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources.  In other words, the combination of references discloses all of the limitations to one of ordinary skill in the art possessing ordinary creativity before the effective filing date.

Next, Applicant argues again that the TCI state is the same for the first and second cell.  Examiner disagrees that this is what is actually claimed.  Under MPEP 2111, Examiner must give claims the broadest reasonable interpretation consistent with the specification.  However, MPEP 2111 cautions that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim.'”  Examiner has applied the broadest reasonable interpretation to the claims as currently claimed without reading limitation in from the specification.  As outlined above, the claim recites two TCI states; the TCI state associated with a first control resource set (coreset) of the first cell; and the TCI state for one or more coresets of the second cell.  The claim language does not make clear that they are in fact the same TCI state.  While Applicant uses the word the TCI state in the claim, this fact is not dispositive of the issue.  The prepositional phrase which modifies TCI state uniquely claims two TCI states which could be different (e.g. do not have to be the same).  




	Therefore, Applicant’s arguments are not persuasive because these arguments are not based upon the broadest reasonable interpretation of the claims without importing limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liou (2019/0297637), and further in view of 3GPP TS38.213 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control.  Release 16. December 2019).

Regarding claim 1, Liou discloses a method comprising:
	receiving, by a wireless device, one or more configuration parameters indicating a cell list, wherein the cell list comprises a plurality of cells comprising a first cell and a second cell; (See Liou para. 5; UE (e.g. wireless device) receives a configuration of a first serving cell and second serving cell (e.g. configuration is both parameters together); cell list is UE is to use first cell and second cell (e.g. a list))
receiving a control command indicating a transmission configuration indicator (TCI) state associated with a first control resource set (coreset) of the first cell; and (See Liou para. 343, 351; reference TCI state is used and configured based upon the configuration of the first cell (e.g. it is received and used by the device))
receiving a downlink transmission using the TCI state for one or more coresets of the second cell, wherein using the TCI state for the one or more coresets of the second cell is based on: (See Liou para. 346-347; receiving the PDCCH (e.g. downlink transmission) of the CORESET for the second cell using the TCI state)
the cell list comprising the first cell and the second cell; and (See Liou para. 209; UE configured with first and second serving cell (e.g. a cell list); see also para. 343-347)
	Liou discloses CORESETs of one cell are associated with CORESETS of another cell.  (See Liou para. 209, 215, 343-347)  Liou does not explicitly disclose using CORESET pool indexes.  However, 3GPP TS 38.213 does disclose using CORESET pool indexes.  (See 3GPP TS 38.213 below table pg. 96-97; CORESET Pool Index)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou to include the teaching of using CORESET pool indexes of 3GPP TS 38.213 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources.

	Regarding claim 2, Liou in view of 3GPP TS 38.213 discloses the method of claim 1.  Liou disclose wherein the first coreset and the coreset for the one or more coresets of the second cell indicate a same value.  (See Liou para. 343-347; CORESET derived from reference coreset (e.g. first and second are based on reference coreset (the same))  However, 3GPP TS 38.213 does disclose using CORESET pool indexes.  (See 3GPP TS 38.213 below table pg. 96-97; CORESET Pool Index)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou to include the teaching of using CORESET pool indexes of 3GPP TS 38.213 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources.

	Regarding claim 3, Liou in view of 3GPP TS 38.213 discloses the method of claim 1, wherein using the TCI state for the one or more coresets of the second cell is further based on a coreset index of the first coreset of the first cell being associated with a coreset index of the one or more coresets of the second cell. (See Liou para. 343-347; CORESET derived from reference coreset (e.g. first and second are based on reference coreset)  

	Regarding claim 4, Liou in view of 3GPP TS 38.213 discloses the method of claim 1.  Liou discloses a first and second cell. (See Liou para. 5)  Liou does not explicitly disclose multiple coreset pools.  However, 3GPP TS 38.213 does disclose multiple coreset pools.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS)  Therefore it would have been obvious to one of ordinary skill in the art possessing ordinary creativity before the effective filing date to modify the method of Liou to include the teaching of multiple coreset pools of 3GPP TS 38.213 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to group resources to allow for optimal usage.

	Regarding claim 5, Liou in view of 3GPP TS 38.213 discloses the method of claim 1, further comprising:
	Liou discloses a first and second cell. (See Liou para. 5)  
determining not to use the TCI state for one or more second coresets of the, wherein the first coreset pool index is not associated with a second coreset pool index for the one or more second coresets.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS; each coreset has ControlResourceSet with TCI state)  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to group resources to allow for optimal usage and further to optimize parameters associated with transmission and reception.

	Regarding claim 6, Liou in view of 3GPP TS 38.213 discloses the method of claim 1.  Liou discloses a first and second cell. (See Liou para. 5)  
determining not to use the TCI state for one or more second coresets wherein the first coreset pool index is not associated with a second coreset pool index for the one or more second coresets.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS; each coreset has ControlResourceSet with TCI state which is provided or the same for all CORESETs)  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to group resources to allow for optimal usage and further to optimize parameters associated with transmission and reception.

	Regarding claim 9, Liou in view of 3GPP TS 38.213 discloses the method of claim 1, further comprising: 
receiving a second downlink transmission using the TCI state for the first coreset of the first cell; and (See Liou para. 5, 209, 219; TCI state used for reception of PDCCH; PDCCH is sent multiple times in the lifetime of a UE because it provides the assignments for the PDSCH which are continuously changing based upon needs of UE)
receiving a third downlink transmission, using the TCI state for one or more second coresets of the first cell, wherein using the TCI state for the one or more second coresets of the first cell is based on: (See Liou para. 5, 209, 219; TCI state used for reception of PDCCH; PDCCH is sent multiple times in the lifetime of a UE because it provides the assignments for the PDSCH which are continuously changing based upon needs of UE)
3GPP TS 38.213 does disclose further comprising receiving one or more second configuration parameters indicating at least one of: the first coreset pool index; or the coreset pool index for the one or more coresets of the second cell.  (See 3GPP TS 38.213 pg. 96-97; UE provided CORESETPoolIndex for first and/or second Coreset; which can be the same or different)  The motivation being to allow correct configuration of parameters (as opposed to the UE just guessing what the parameters are) and further to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources.

Regarding claim 10, Liou in view of 3GPP TS 38.213 discloses the method of claim 1.  Liou does not explicitly disclose further comprising receiving one or more second configuration parameters indicating at least one of: the first coreset pool index; or the coreset pool index for the one or more coresets of the second cell.  However, 3GPP TS 38.213 does disclose further comprising receiving one or more second configuration parameters indicating at least one of: the first coreset pool index; or the coreset pool index for the one or more coresets of the second cell.  (See 3GPP TS 38.213 pg. 96-97; UE provided CORESETPoolIndex for first and/or second Coreset)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou to include the teaching of further comprising receiving one or more second configuration parameters indicating at least one of: the first coreset pool index; or the coreset pool index for the one or more coresets of the second cell of 3GPP TS 38.213 with the motivation being to allow correct configuration of parameters (as opposed to the UE just guessing what the parameters are) and further to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources.

	Regarding claim 11, Liou in view of 3GPP TS 38.213 discloses the method of claim 1, wherein the control command comprises at least one of: 
an activation command; 
a medium access control (MAC) control element (CE); or 
	downlink control information (DCD).  (See Liou para. 118; indicating control information using MAC-CE; see also para. 82, 83, 96, 97)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liou (2019/0297637), and further in view of 3GPP TS38.213 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control.  Release 16. December 2019) and further in view of Lin (2016/0344519).

	Regarding claim 7, Liou in view of 3GPP TS 38.213 discloses the method of claim 1.  Liou disclose wherein the first coreset for the first cell and the second coreset for second cell are associated with each other.  (See Liou para. 343-347; CORESET derived from reference coreset (e.g. first and second are based on reference coreset)  Liou in view of 3GPP TS 38.213 do not explicitly disclose wherein the device uses a first TRP of the first cell and first TRP of a second cell.  However, Lin does disclose wherein the device uses a first TRP of the first cell and first TRP of a second cell.  (See Lin para. 101)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou in view of 3GPP TS 38.213 to include the teaching of wherein the device uses a first TRP of the first cell and first TRP of a second cell of Lin with the motivation being to maximize limited wireless resources by using multiple points and further to increase bandwidth and further to decrease interference and further to increase coverage.

	Regarding claim 8, Liou in view of 3GPP TS 38.213 in view of Lin discloses the method of claim 7.   Liou discloses a first and second cell. (See Liou para. 5)  
Lin does disclose wherein the device uses multiple TRPs.  (See Lin para. 101)  The motivation being to maximize limited wireless resources by using multiple points and further to increase bandwidth and further to decrease interference and further to increase coverage.
	3GPP TS 38.213 discloses wherein the CORESETPoolIndex can be the same or different.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS; each coreset has ControlResourceSet with TCI state)  
The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to group resources to allow for optimal usage and further to optimize parameters associated with transmission and reception.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liou (2019/0297637), and further in view of 3GPP TS38.213 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control.  Release 16. December 2019) and further in view of Liou (2019/0297640; referred to as Liou’640).

	Regarding claim 12, Liou in view of 3GPP TS 38.213 discloses the method of claim 1.  Liou in view of 3GPP TS 38.213 does not explicitly disclose wherein the cell list is configured to indicate a same TCI state update across the plurality of cells.  However, Liou’640 does disclose wherein the cell list is configured to indicate a same TCI state update across the plurality of cells.  (See Liou’640 para. 178; assuming TCI state is the same for cell 1 and 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou in view of 3GPP TS 38.213 to include the teaching of wherein the cell list is configured to indicate a same TCI state update across the plurality of cells of Liou’640 with the motivation being to save bandwidth and further to increase throughput and further to reduce delay and further to conform to the 3GPP suite of standards which saves time and money.




Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liou (2019/0297637), and further in view of 3GPP TS38.213 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control.  Release 16. December 2019).

	Regarding claim 13, Liou discloses a method comprising: 
receiving, by a wireless device, one or more configuration parameters indicating a cell list, wherein the cell list comprises a plurality of cells comprising a first cell and a second cell; (See Liou para. 5; UE (e.g. wireless device) receives a configuration of a first serving cell and second serving cell (e.g. configuration is both parameters together); cell list is UE is to use first cell and second cell (e.g. a list))
receiving a control command, associated with a first control resource set (coreset) pool index, indicating a transmission configuration indicator (TCI state associated with the first cell; (See Liou para. 343, 351; reference TCI state is used and configured based upon the configuration of the first cell (e.g. it is received and used by the device))
adjusting, based on the TCI state, one or more downlink reception parameters associated with one or more coresets of a coreset pool of the second cell, wherein the adjusting is based on: (See Liou para. 217; antenna port quasi co-location (e.g. reception parameters);para. 215; second cell)
the cell list comprising the first cell and the second cell; and (See Liou para. 209; UE configured with first and second serving cell (e.g. a cell list); see also para. 343-347)
receiving, via the one or more coresets of the coreset pool of the second cell and using the adjusted one or more downlink reception parameters, a downlink transmission. (See Liou para. 346-347; receiving the PDCCH (e.g. downlink transmission) of the CORESET for the second cell using the TCI state)
Liou discloses CORESETs of one cell are associated with CORESETS of another cell.  (See Liou para. 209, 215, 343-347)  Liou does not explicitly disclose using CORESET pool indexes.  However, 3GPP TS 38.213 does disclose using CORESET pool indexes.  (See 3GPP TS 38.213 below table pg. 96-97; CORESET Pool Index)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou to include the teaching of using CORESET pool indexes of 3GPP TS 38.213 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources.

Regarding claim 14, Liou in view of 3GPP TS 38.213 discloses the method of claim 13.  Liou disclose wherein the first coreset for the first cell and the second coreset for second cell are associated with each other.  (See Liou para. 343-347; CORESET derived from reference coreset (e.g. first and second are based on reference coreset)  
Updating, by using the TCI state, one or more TCI states for one or more coresets of the first cell; (See Liou para. 118; TCI state update; para. 209; multiple cells)
Liou discloses a first and second cell. (See Liou para. 5)  
determining not to use the TCI state for one or more second coresets of the, wherein the first coreset pool index is not associated with a second coreset pool index for the one or more second coresets.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS; each coreset has ControlResourceSet with TCI state)  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to group resources to allow for optimal usage and further to optimize parameters associated with transmission and reception.

Regarding claim 15, Liou in view of 3GPP TS 38.213 discloses the method of claim 13.  determining not to use the TCI state for one or more second coresets wherein the first coreset pool index is not associated with a second coreset pool index for the one or more second coresets.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS; each coreset has ControlResourceSet with TCI state which is provided or the same for all CORESETs)  The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to group resources to allow for optimal usage and further to optimize parameters associated with transmission and reception.

Regarding claim 16, Liou in view of 3GPP TS 38.213 discloses the method of claim 13, wherein the adjusting the one or more downlink reception parameters associated with the one or more coresets of the coreset pool of the second cell by at least one of:
adjusting a spatial domain transmission filter; (See Liou para. 77; spatial QCL assumptions; para. 24; filter on receiver)
applying an antenna port quasi co-location associated with the TCI state to the one or more coresets of the coreset pool of the second cell; or (See Liou para. 119 spatial QCL according to TCI state; para. 93; antenna port and spatial QCL)
determining one or more demodulation reference signal (DM-RS) antenna ports associated with the one or more coresets of the coreset pool of the second cell to be quasi co-located with a reference signal indicated by the TCI state. (See Liou para. 169; DMRS antenna ports; para. 119 spatial QCL; para. 230; index of reference signal for TCI state)

	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liou (2019/0297637), and further in view of 3GPP TS38.213 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control.  Release 16. December 2019) and further in view of Liou (2019/0297640; referred to as Liou’640).

	Regarding claim 22, Liou in view of 3GPP TS 38.213 discloses the method of claim 13.  Liou in view of 3GPP TS 38.213 does not explicitly disclose wherein the cell list is configured to indicate a same TCI state update across the plurality of cells.  However, Liou’640 does disclose wherein the cell list is configured to indicate a same TCI state update across the plurality of cells.  (See Liou’640 para. 178; assuming TCI state is the same for cell 1 and 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou in view of 3GPP TS 38.213 to include the teaching of wherein the cell list is configured to indicate a same TCI state update across the plurality of cells of Liou’640 with the motivation being to save bandwidth and further to increase throughput and further to reduce delay and further to conform to the 3GPP suite of standards which saves time and money.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liou (2019/0297637), and further in view of 3GPP TS38.213 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control.  Release 16. December 2019).

	Regarding claim 17, Liou discloses a method comprising:
	receiving, by a wireless device, one or more configuration parameters indicating a cell list, wherein the cell list comprises a plurality of cells comprising a first cell and a second cell;  (See Liou para. 5; UE (e.g. wireless device) receives a configuration of a first serving cell and second serving cell (e.g. configuration is both parameters together); cell list is UE is to use first cell and second cell (e.g. a list))
	receiving a control command indicating:
a transmission configuration indicator (TCI) state; and (See Liou para. 343, 351; reference TCI state is used and configured based upon the configuration of the first cell (e.g. it is received and used by the device))
receiving, based on one or more TCI states configured for one or more coresets of a coreset pool of the second cell, a downlink transmission, (See Liou para. 346-347; receiving the PDCCH (e.g. downlink transmission) of the CORESET for the second cell using the TCI state)
Liou discloses CORESETs of one cell are associated with CORESETS of another cell.  (See Liou para. 209, 215, 343-347)  Liou does not explicitly disclose using CORESET pool indexes and wherein based on a first coreset pool index for the coreset pool not being associated with a coreset pool index for a coreset pool, the TCI state indicated by the control command is not used for the one or more coresets of the coreset pool.  However, 3GPP TS 38.213 does disclose using CORESET pool indexes and (See 3GPP TS 38.213 below table pg. 96-97; CORESET Pool Index)  wherein based on a first coreset pool index for the coreset pool not being associated with a coreset pool index for a coreset pool, the TCI state indicated by the control command is not used for the one or more coresets of the coreset pool.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS; each coreset has ControlResourceSet with TCI state)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou to include the teaching of using CORESET pool indexes and wherein based on a first coreset pool index for the coreset pool not being associated with a coreset pool index for a coreset pool, the TCI state indicated by the control command is not used for the one or more coresets of the coreset pool of 3GPP TS 38.213 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to optimize parameters associated with transmission and reception.

	Regarding claim 18, Liou in view of 3GPP TS 38.213 discloses the method of claim 17, further comprising:
the cell list comprising the first cell and the second cell; and (See Liou para. 209; UE configured with first and second serving cell (e.g. a cell list); see also para. 343-347)
Updating, by using the TCI state, one or more TCI states for one or more coresets of the first cell; (See Liou para. 118; TCI state update; para. 209; multiple cells)

Regarding claim 19, Liou in view of 3GPP TS 38.213 discloses the method of claim 18.
Liou discloses a first and second cell. (See Liou para. 5)  Liou does not explicitly disclose multiple coreset pools.  However, 3GPP TS 38.213 does disclose multiple coreset pools.  (See 3GPP TS 38.213 pg. 96-97; CORESETPoolIndex can be same or different for CORESETS)  Therefore it would have been obvious to one of ordinary skill in the art possessing ordinary creativity before the effective filing date to modify the method of Liou to include the teaching of multiple coreset pools of 3GPP TS 38.213 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources and further to group resources to allow for optimal usage.

Regarding claim 20, Liou in view of 3GPP TS 38.213 discloses the method of claim 17.
receiving a downlink transmission using the TCI state for one or more coresets of the second cell, wherein using the TCI state for the one or more coresets of the second cell is based on: (See Liou para. 346-347; receiving the PDCCH (e.g. downlink transmission) of the CORESET for the second cell using the TCI state)
the cell list comprising the first cell and the second cell; and (See Liou para. 209; UE configured with first and second serving cell (e.g. a cell list); see also para. 343-347)
Liou discloses CORESETs of one cell are associated with CORESETS of another cell.  (See Liou para. 209, 215, 343-347)  Liou does not explicitly disclose using CORESET pool indexes.  However, 3GPP TS 38.213 does disclose using CORESET pool indexes.  (See 3GPP TS 38.213 below table pg. 96-97; CORESET Pool Index)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou to include the teaching of using CORESET pool indexes of 3GPP TS 38.213 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to be able to identify a group of resources for possible use by using an identifier which saves time and resources.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liou (2019/0297637), and further in view of 3GPP TS38.213 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control.  Release 16. December 2019) and further in view of Liou (2019/0297640; referred to as Liou’640).

	Regarding claim 21, Liou in view of 3GPP TS 38.213 discloses the method of claim 17.  Liou in view of 3GPP TS 38.213 does not explicitly disclose wherein the cell list is configured to indicate a same TCI state update across the plurality of cells.  However, Liou’640 does disclose wherein the cell list is configured to indicate a same TCI state update across the plurality of cells.  (See Liou’640 para. 178; assuming TCI state is the same for cell 1 and 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liou in view of 3GPP TS 38.213 to include the teaching of wherein the cell list is configured to indicate a same TCI state update across the plurality of cells of Liou’640 with the motivation being to save bandwidth and further to increase throughput and further to reduce delay and further to conform to the 3GPP suite of standards which saves time and money.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461